Title: From John Adams to C. W. F. Dumas, 14 January 1781
From: Adams, John
To: Dumas, Charles William Frederic



Dear Sir
Amsterdam Jan. 14 1781

Last night, on my arrival home, I found your Favour and Thank you for the Intelligence it contains, which I shall transmit, as you desire.
The English have captured a great number of Dutch Ships: The Dutch however are still flattering themselves, with Hopes that the quarrell will be made up: that the English will  all these Ships.&c. &c. &c. So little do they Know the Character of the King, Ministers and People with whom they are at War—Time a little Time will Shew them their Error, but the Discovery will cost them too dear. So dear that I confess I am not enough acquainted with their Character to foresee what will be the Consequence.
I am told that 10,000 Men are ordered into Zeeland.
I have a Letter from Bourdeaux a Vessel arrived there the 1 Jany. from Anapolis in Chasepeaks Bay—the News she brings is, that Leslie entered the Bay and landed at Hampton. They retreated a few days after, leaving their Camp Kettles and other Baggage in Camp. Their precipitate Retreat, was given out to have been from advices, received of the Landing of a considerable Body of French Troops, at George Town in S. Carolina. Cornwallis was also obliged to call in all his out Posts to avoid being cutt off, and was confined to a small Circuit round Charlestown. These French Troops are supposed to be a detachment from the Cape. Mention is also made of some Ships being taken off, Charlestown, by the Squadron that transported these Troops. Thus Mr. Bondfields Letter to me.
But I do not give much Credit, to this Report of French Troops, it was probably a Fiction given out by the English officers, to appologie their Soldiers for a precipitate Retreat from Hampton.
Another Vessell is arrived at L’orient from Philadelphia, with News of Cornwallis’s Retreat to Charlestown, and Leslies from Virginia. There is a Letter from Mr. Izard at Philadelphia of the 27 Octr. in which he says, that he found the whole Country he pased thro in a high State of Cultivation, and the People universaly united in their Resolution, so that he was now more convinced than ever, of the utter Impossibility that any Part of the States should ever be again united with G. Britain.
C. Jones sailed in the Ariel from L’orient the 18 of Decr.

Your Letter was found in good Condition so that you may write freely.

Adieu
John Adams

